Citation Nr: 0525769	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-18 834  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and January 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

Following receipt of a VA Form 9 from the veteran in November 
2002 in which he expressed a desire to attend a Travel Board 
hearing at the RO before a Veterans Law Judge, a statement 
received from him in December 2002 indicated that he no 
longer desired a hearing because he could not afford the 
travel costs associated with such a hearing.  Close 
inspection of a subsequent statement received in August 2004 
includes a statement from the veteran reflecting a desire for 
a "new" hearing.  Thereafter, the RO issued the veteran a 
letter dated in March 2005 explaining the various hearing 
options available to him, and requesting that he specify the 
type of hearing he desired, if he desired a hearing at all.  
No reply to that letter is of record, and given the veteran's 
prior statements with respect to his concern about the travel 
costs associated with this hearing, it appears the veteran 
does not desire a hearing.  As a result, the Board concludes 
that the additional delay in this appeal which would result 
from a remand solely to clarify the veteran's wishes in this 
regard would not be justified.  See 38 C.F.R. § 19.9(b) 
(2004).  

Additional development with respect to the issue of 
entitlement to service connection for a low back disability 
requires additional development, and will be addressed in the 
Remand portion of this decision. 


FINDINGS OF FACT

1.  Service connection for hypertension was denied by a May 
2001 rating decision, as to which the veteran was notified in 
June 2001; the veteran did not initiate and perfect a timely 
appeal as to that decision, and it is the most recent final 
rating decision addressing the issue of entitlement to 
service connection for hypertension on any basis. 

2.  The evidence received since the May 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hypertension.   


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final as to the denial of 
service connection for hypertension.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received with the request to reopen the claim 
for entitlement to service connection for hypertension is not 
new and material; therefore, this claim may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue adjudicated below.  

In a July 2004 letter, the RO informed the veteran of the 
provisions of the VCAA as applicable to his claim adjudicated 
herein.  In addition, the RO issued a detailed September 2004 
statement of the case (SOC) and March 2005 supplemental 
statement of the case (SSOC), in which he and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  We note, in addition, 
that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the September 2004 
SOC and March 2005 SSOC issued by the RO clarified what 
evidence would be required to reopen and grant the veteran's 
claim for service connection for hypertension.  Further, the 
claims file reflects that the September 2004 SOC contained 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claim 
adjudicated in this decision, under both former law and the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding the adjudicated below for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).

The above criteria represent a relatively recent change to 
the new and material evidence requirement found at 38 C.F.R. 
§ 3.156(a), and apply only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  As the veteran in this case filed his 
request to reopen his claim which gave rise to this appeal in 
November 2002, after the effective date for regulatory change 
of the new and material evidence requirement, the revised 
definition of new and material evidence, as set forth below, 
will be applied in this case.  These amended criteria were 
applied by the RO, and the veteran was notified of them in 
the September 2004 SOC.  As such, no prejudice to the veteran 
could thus arise from the Board's application of these 
criteria below.  See Bernard v. Brown, supra. 

With the above criteria in mind, the facts and procedural 
history will be summarized.  Service connection for 
hypertension was denied by a May 2001 rating decision, and 
the veteran was so notified by letter in June 2001.  As the 
veteran did not perfect a timely appeal to that decision, it 
is "final."  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  That 
adjudication is the most recent final rating decision 
addressing the issue of entitlement to service connection for 
hypertension on any basis.  




Evidence of record at the time of the May 2001 rating 
decision included the service medical records, which did not 
reflect any evidence of hypertension, to include December 
1945 separation examination reports reflecting normal blood 
pressure readings.  Also of record were VA clinical reports 
dated in 2000, reflecting diagnoses of hypertension.  
However, there was no clinical evidence or medical opinion of 
record before the adjudicators at  the time the May 2001 
decision which linked the veteran's hypertension demonstrated 
at that time to service in the 1940s.  

Examining the evidence submitted since the May 2001 rating 
decision in an attempt to reopen the veteran's claim, while 
the Board notes that this evidence again includes clinical 
reports reflecting a current disability associated with 
hypertension, it also contains no clinical evidence or 
opinion linking a current disability associated with 
hypertension to service.  As for the contentions asserting 
that the veteran's current hypertension is etiologically 
related to service, neither the veteran nor his 
representative is competent to offer such evidence as to 
diagnosis, medical etiology, or causation of disability.  See 
Routen, Espiritu, supra.  

In view of the foregoing, the Board finds that none of the 
evidence received since the May 2001 rating decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertension.  
Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156 (2004).  Having found that the evidence is 
not new and material, the Board concludes that the claim may 
not be reopened, and no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been received, the claim 
for service connection for hypertension is not reopened, and 
is accordingly denied. 



REMAND

With respect to the veteran's claim for service connection 
for a back disability, review of the evidence of record leads 
the Board to conclude that a VA examination of the veteran's 
back is necessary in order to comply with the duty-to-assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the appeal as to this 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for the following development.  VA 
will provide notification when further action is required on 
the part of the veteran.  
 
1.  The veteran should be afforded a VA 
examination by an appropriate physician for 
the purpose of determining whether he has a 
current back disability as result of 
service.  The claims file should be made 
available to the examiner, who is to review 
the pertinent history prior to conducting 
the examination and rendering the opinion.  
For the convenience of the examiner, the 
Board notes that pertinent evidence in the 
claims file includes: 

a.  The service medical records, 
including the report from a December 
1945 separation examination, which do 
not reflect any evidence of a back 
disorder.

b.  A June 1946 statement submitted by 
a physician approximately six months 
after service separation reflecting 
treatment for a "right sacro-iliac" 
condition which the veteran at that 
time said was similar to an old injury 
"in the past."

c.  Evidence of recent treatment for a 
variously diagnosed back disorder, to 
include "age appropriate osteopenia 
"(July 10, 2001, private X-ray report) 
and,   

d.  A September 2003 statement from a 
private physician indicating the 
veteran's current back problems were 
caused by an in-service accident in 
which the veteran injured his back 
while bending over to lift an officer's 
tent.  

Based upon a review of the evidence submitted 
above and other pertinent evidence contained 
in the claims file, and clinical evaluation of 
the veteran, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran's current back disability is the 
result of service, or whether such a cause of 
his back disability is unlikely (i.e., less 
than a 50-50 probability).

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

If the examiner concludes that it is 
unlikely that the veteran has a current back 
disability which is a result of service, the 
reasons for rejecting the September 2003 
private physician's contrary conclusion 
should be explained in detail.  

2.  Following the completion of the 
development requested above, the veteran's 
claim for service connection for a back 
disability should be readjudicated by the 
RO.  If this adjudication does not result in 
a complete grant of all benefits sought by 
the veteran in connection with the claim, he 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for service 
connection for a back disability, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to this 
issue.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 

